DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: Claims 3-5, 8, 10-14, 16-22, and 24 in the reply filed on October 5, 2022 is acknowledged.
The extruded meat substitute composition of previous Claim 25 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  It is noted that Claim 25 has been canceled herein.
An action on the merits of elected Claims 3-5, 8, 10-14, 16-22, and 24 is provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5, 8, 10-14, 16-22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “the one or more sources of plant protein powder” in line 8.  Claim 3 also recites the limitation “the one or more sources of carbohydrate comprising fruit or fruit powder” in lines 4-5.  There is insufficient antecedent basis for the plant protein to be in powder form.  There is only antecedent basis for some embodiments of the carbohydrate to be in powder form as a fruit powder.
Claim 4 recites the limitation “wherein the admixture before or during extrusion comprises at least about 30 to 75% by weight water” in lines 1-2.  It is unclear what range is being claimed since the term “at least” means “more than” but a particular range from a lower endpoint of about 30% to an upper endpoint of 75% is recited.  The phrase “at least” also encompasses a water weight between 75% and 100%.  For purposes of examination Examiner interprets the claim to recite a range from about 30% to 100% by weight water.
Claim 10 recites the limitation “one or more true berry fruits” in lines 1-2.  It is unknown what is meant by the term “true.”
Claim 10 recites the limitation “one or more multiple fruits” in lines 3-4.  The terms “one” and “multiple” are contradictory numbers.  “One” refers to a singular fruit whereas “multiple” refers to more than one fruit.  For purposes of examination Examiner interprets the claim to require any number of fruits, i.e. at least one fruit.
Claim 10 recites the limitation “any combination of any two or more thereof” in line 4.  It is unclear what this limitation refers to since a noun is not recited after “two or more.”  For purposes of examination Examiner interprets the claim to recite “any combination of any two or more of the aforementioned fruits thereof.”
Claim 24 recites the limitation “any combination of any two or more thereof” in line 6.  It is unclear what this limitation refers to since a noun is not recited after “two or more.”  For purposes of examination Examiner interprets the claim to recite “any combination of any two or more of the aforementioned carbohydrate sources thereof.”
Clarification is required.
Claims 5, 8, 11-14, and 16-23 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5, 8, 10, 12, 14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. US 2012/0093994 (cited on Information Disclosure Statement filed April 29, 2021) in view of CN 104473068 (cited on Information Disclosure Statement filed April 29, 2021).
It is noted that a formal human translation of CN 104473068 is provided.  All citations of CN 104473068 are with respect to the formal human translation.
Regarding Claims 3 and 12, Hsieh et al. discloses a method of producing an extruded meat substitute composition (‘994, Paragraph [0013]).  The method comprises providing an admixture comprising one or more sources of plant protein, one or more sources of lipid, water, and one or more sources of carbohydrate (‘994, Paragraph [0011]) wherein the one or more sources of carbohydrate comprises fruit (‘994, Paragraph [0031]).  The admixture is extruded (‘994, Paragraph [0037]) to produce an extruded meat substitute composition (‘994, Paragraph [0057]) comprising about 50% to about 90% by weight of the one or more sources of plant protein powder (‘994, Paragraph [0038]).  The edible fiber can be present from about 0.1% to about 10% by weight (‘994, Paragraph [0048]) wherein the admixture of edible fiber has a starch component (‘994, Paragraphs [0047]-[0048]), which is a type of carbohydrate.  Since the plant protein products can comprise about 90% by weight on a dry basis range (‘994, Paragraph [0011]), one of ordinary skill in the art would want to fill the remainder with other ingredients such as starch, e.g. on a dry basis range of about 10% by weight.  The admixture also comprises one or more sources of lipid (‘994, Paragraph [0035]), water (‘994, Paragraph [0055]), and one or more sources of carbohydrate (starch) (‘994, Paragraph [0033]).  The meat substitute composition is extruded to produce an extruded meat substitute composition (‘994, Paragraph [0037]).
Hsieh et al. discloses using fruits in the composition (‘994, Paragraph [0031]) but not necessarily pumpkin.
CN 104473068 discloses incorporating pumpkin into a meat substitute composition (‘068 Translation, Paragraph [0005]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the meat substitute composition of Hsieh et al. to incorporate pumpkin as taught by CN 104473068 based upon the particular flavor profile desired by a particular consumer.
Regarding Claim 4, Hsieh et al. discloses the admixture having a total moisture level during extrusion of at least about 50% by weight (‘994, Paragraph [0055]), which overlaps the claimed range of admixture water range of at least about 30% to 75% by weight water.
Regarding Claim 5, Hsieh et al. discloses the extruder being carried out multiple heating zones that are controlled to independent temperatures (‘994, Paragraph [0073]).  The disclosure of multiple heating zones reads on the extruder comprising two or more barrel sections.  The two or more barrel sections precedes an extrusion die (‘994, Paragraph [0067]).  One of the barrel sections is set to 150° and another of the barrel sections is set to 170° (‘994, Paragraph [0097]), which overlaps the claimed temperature range of about 100°C to 200°C.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Regarding Claim 8, Hsieh et al. discloses the plant protein being pea protein, soybean protein, gluten protein or a combination thereof (‘994, Paragraph [0045]).  The plant protein products can comprise about 90% by weight on a dry basis range (‘994, Paragraph [0011]), which overlaps the claimed admixture being about 50% to about 90% by weight pea protein, bean protein, and gluten protein on a dry basis.  The plant protein is disclosed to be part of dry ingredients (‘994, Paragraphs [0038]-[0039]), which reads on the claimed protein powder.
Regarding Claim 10, Hsieh et al. discloses incorporating fruits (‘994, Paragraph [0031]) and citrus (‘994, Paragraph [0048]).
Regarding Claim 14, Hsieh et al. discloses the admixture comprising one or more sources of lipid in the dry ingredients (‘994, Paragraph [0039]) having a weight between about 0.1% and about 5% (‘994, Paragraph [0051]), which overlaps the claimed lipid range of about 1% to about 15% by weight of lipids on a dry weight basis.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Regarding Claim 16, Hsieh et al. discloses the admixture comprising gum (‘994, Paragraph [0091]).
Regarding Claim 18, Hsieh et al. discloses the admixture comprising food grade starches (‘994, Paragraphs [0031] and [0047]).
Regarding Claim 19, Hsieh et al. discloses the admixture comprising food grade starches (‘994, Paragraphs [0031] and [0047]).  The starch is used as all of the carbohydrate component (‘994, Paragraph [0047]) and can be present in about 5% by weight of the dry ingredients (‘994, Paragraph [0048]), which overlaps the claimed range of about 1% to about 10% by weight on a dry basis of the one or more food grade starches.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, in the event that it can be construed that Hsieh et al. explicitly teaches the edible fiber being in the claimed weight range rather than the starch, it would have been obvious to one of ordinary skill in the art to fill the remainder of the dry ingredients with known ingredients such as starch in amounts of about 5% by weight of the dry ingredients based upon the particular composition desired within a particular meat substitute composition.  The recitation of the particular amount of starch incorporated into the dry ingredients is an obvious variant of the prior art unless objective evidence showing the criticality of the claimed starch amounts is presented.
Regarding Claim 20, Hsieh et al. discloses the extruded meat substitute composition comprising about 65% moisture (‘994, Paragraph [0069]), which overlaps the claimed water content range of about 30% to 75% water weight.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. US 2012/0093994 (cited on Information Disclosure Statement filed April 29, 2021) in view of CN 104473068 (cited on Information Disclosure Statement filed April 29, 2021) as applied to claim 3 above in further view of Boumans et al. US 2008/0241878 (cited on Information Disclosure Statement filed July 8, 2021).
Regarding Claim 11, Hsieh et al. modified with CN 104473068 is silent regarding the fruit comprising one or more Solanaceae fruits.
Boumans et al. discloses a method of producing a foodstuff comprising protein (‘878, Paragraph [0001]) wherein a carbohydrate of Solanaceae is used (‘878, Paragraph [0022]).
Both Hsieh et al. and Boumans et al. are directed towards the same field of endeavor of methods of making protein based foodstuffs.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Hsieh et al. and incorporate Solanaceae fruit into the food as taught by Boumans et al. based upon the particular flavor profile desired by a particular consumer.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. US 2012/0093994 (cited on Information Disclosure Statement filed April 29, 2021) in view of CN 104473068 (cited on Information Disclosure Statement filed April 29, 2021) as applied to claim 3 above in further view of Sihvola US 2005/0260325 (cited on Information Disclosure Statement filed July 8, 2021).
Regarding Claim 13, Hsieh et al. modified with CN 104473068 is silent regarding the fruit being tomato.
Sihvola discloses a method of making a meat substitute composition (‘325, Paragraph [0002]) comprising providing an admixture of one or more sources of plant protein and a carbohydrate source (‘325, Paragraph [0014]) wherein the carbohydrate source is tomato (tomato powder) (‘325, Paragraph [0028]).
Both Hsieh et al. and Sihvola are directed towards the same field of endeavor of methods of making a meat substitute composition.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Hsieh et al. and incorporate tomato in the form of tomato powder as the carbohydrate source as taught by Sihvola based upon the particular flavor profile desired by a particular consumer.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. US 2012/0093994 (cited on Information Disclosure Statement filed April 29, 2021) in view of CN 104473068 (cited on Information Disclosure Statement filed April 29, 2021) as applied to claim 3 above in further view of Thomas et al. US 4,563,362 (cited on Information Disclosure Statement filed July 8, 2021).
Regarding Claim 17, Hsieh et al. discloses the admixture comprising gum (‘994, Paragraph [0091]).
Hsieh et al. is silent regarding the particular amount of gum in the admixture being about 1% to about 10% by weight on a dry basis.
Thomas et al. discloses a method of producing a meat substitute composition (‘362, Column 1, lines 6-10) comprising gum wherein the meat substitute composition comprises 0.05 to 3 weight percent of the composition (‘362, Column 3, lines 17-27), which overlaps the claimed gum weight range of about 1% to about 10% by weight on a dry basis of one or more gums.
Both Hsieh et al. and Thomas et al. are directed towards the same field of endeavor of meat substitute compositions made of vegetable/plant protein and gum.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Hsieh et al. and incorporate 0.05 to 3 weight percent of gum within the meat substitute composition as taught by Thomas et al., which overlaps the claimed gum weight range based upon the desired viscosity for a particular batch of the meat substitute composition (‘362, Column 3, lines 17-27).  Furthermore, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. US 2012/0093994 (cited on Information Disclosure Statement filed April 29, 2021) in view of CN 104473068 (cited on Information Disclosure Statement filed April 29, 2021) as applied to claim 3 above in further view of Egbert et al. US 2003/0021880 (cited on Information Disclosure Statement filed July 8, 2021) and Lee et al. US 4,910,025 (cited on Information Disclosure Statement filed July 8, 2021).
Regarding Claim 21, Hsieh et al. modified with CN 104473068 is silent regarding the extruded meat substitute composition comprising a hardness of about 175 kPa to about 800 kPa.
Egbert et al. discloses that hardness of a food is defined as the peak force of the first compression of the product and the force required to deform the food product to a given distance such as the force to compress between molars, bite through with incisors, or compress between the tongue and palate (‘880, Paragraph [0026]) and that soy protein products with higher protein level provide increased hardness in finished food products (‘880, Paragraph [0055]).  Lee et al. discloses a ground meat analogue exhibiting a hardness similar to that of ground meat (‘025, Column 3, lines 16-25).
Hsieh et al., Egbert et al., and Lee et al. are all directed towards the same field of endeavor of methods of making meat substitute compositions.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Hsieh et al. and provide the desired hardness to the meat substitute composition since Egbert et al. teaches that soy protein products with higher protein levels provide increased hardness (‘880, Paragraph [0055]) and since Lee et al. teaches that a ground meat analogue can be made to exhibit a hardness similar to that of ground meat (‘025, Column 3, lines 16-25).  One of ordinary skill in the art at the time of the invention would adjust the hardness of the meat analogue food based upon the desired organoleptic properties.  The recitation of the particular hardness range of the food is an obvious variant of the prior art unless objective evidence showing the criticality of the claimed hardness range is furnished.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. US 2012/0093994 (cited on Information Disclosure Statement filed April 29, 2021) in view of CN 104473068 (cited on Information Disclosure Statement filed April 29, 2021) as applied to claim 3 above in further view of Shenouda US 4,423,083 (cited on Information Disclosure Statement filed July 8, 2021) and Kim et al. US 4,001,459 (cited on Information Disclosure Statement filed July 8, 2021).
Regarding Claim 22, Hsieh et al. modified with CN 104473068 is silent regarding the extruded meat composition comprising a tensile strength of about 0.5 kPa to about 10 kPa.
Shenouda discloses that the tensile strength of a meat analogue can be modified by the addition of fat and that in some cases reduced tensile strength is desirable to impart a more tender texture to the food product (‘083, Column 3, lines 29-50).  Kim et al. discloses obtaining optimum tensile strength and fiber integrity of a meat analogue by adjusting the pH of the aqueous protein mixture (‘459, Column 3, lines 15-29) and that a reduced tensile strength of meat analog products can be desirable to impart a more tender texture (‘459, Column 3, lines 60-68).
Hsieh et al., Shenouda, and Kim et al. are all directed towards the same field of endeavor of methods of making meat substitute compositions.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Hsieh et al. and provide the desired tensile strength to the meat substitute composition since Shenouda teaches that the tensile strength of a meat analogue can be modified by the addition of fat and that in some cases reduced tensile strength is desirable to impart a more tender texture to the food product (‘083, Column 3, lines 29-50) and since Kim et al. teaches that obtaining the optimum tensile strength and fiber integrity of a meat analogue can be obtained by adjusting the pH of the aqueous protein mixture (‘459, Column 3, lines 15-29).  One of ordinary skill in the art at the time of the invention would adjust the tensile strength of the meat analogue food based upon the desired organoleptic properties.  The recitation of the particular tensile strength range of the food is an obvious variant of the prior art unless objective evidence showing the criticality of the claimed tensile strength range is furnished.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. US 2012/0093994 (cited on Information Disclosure Statement filed April 29, 2021) in view of CN 104473068 (cited on Information Disclosure Statement filed April 29, 2021), Egbert et al. US 2003/0021880 (cited on Information Disclosure Statement filed July 8, 2021), Lee et al. US 4,910,025 (cited on Information Disclosure Statement filed July 8, 2021), Shenouda US 4,423,083 (cited on Information Disclosure Statement filed July 8, 2021), and Kim et al. US 4,001,459 (cited on Information Disclosure Statement filed July 8, 2021).
It is noted that a formal human translation of CN 104473068 is provided.  All citations of CN 104473068 are with respect to the formal human translation.
Regarding Claim 24, Hsieh et al. discloses a method of producing an extruded meat substitute composition (‘994, Paragraph [0013]).  The method comprises providing an admixture comprising one or more sources of plant protein, one or more sources of lipid, water, and one or more sources of carbohydrate (‘994, Paragraph [0011]) wherein the one or more sources of carbohydrate comprises fruit (‘994, Paragraph [0031]).  It is noted that the limitations “optionally one or more sources of carbohydrate wherein the one or more sources of carbohydrate comprises fruit, fruit powder, or chia seed extract, or any combination of any two or more thereof” are optional limitations not required to be met by the prior art by virtue of the term “optionally.”  Nevertheless, Hsieh et al. discloses the carbohydrate comprising fruit (‘994, Paragraph [0031]).  The admixture is extruded (‘994, Paragraph [0037]) to produce an extruded meat substitute composition (‘994, Paragraph [0057]) comprising about 50% to about 90% by weight of the one or more sources of plant protein powder (‘994, Paragraph [0038]).  The edible fiber can be present from about 0.1% to about 10% by weight (‘994, Paragraph [0048]) wherein the admixture of edible fiber has a starch component (‘994, Paragraphs [0047]-[0048]), which is a type of carbohydrate.  Since the plant protein products can comprise about 90% by weight on a dry basis range (‘994, Paragraph [0011]), one of ordinary skill in the art would want to fill the remainder with other ingredients such as fruit, e.g. on a dry basis range of about 10% by weight.  The admixture also comprises one or more sources of lipid (‘994, Paragraph [0035]), water (‘994, Paragraph [0055]), and one or more sources of carbohydrate (starches of fruit) (‘994, Paragraphs [0031] and [0033]).  The meat substitute composition is extruded to produce an extruded meat substitute composition (‘994, Paragraph [0037]).
Hsieh et al. discloses using fruits in the composition (‘994, Paragraph [0031]).  However, Hsieh et al. is silent regarding the fruit or fruit powder comprising pumpkin, tomato, or a combination thereof, the extruded meat composition comprising a hardness of about 175 to about 800 kPa, and a tensile strength of about 0.5 to about 10 kPa.
CN 104473068 discloses incorporating pumpkin into a meat substitute composition (‘068 Translation, Paragraph [0005]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the meat substitute composition of Hsieh et al. to incorporate pumpkin as taught by CN 104473068 based upon the particular flavor profile desired by a particular consumer.
Further regarding Claim 24, Hsieh et al. is silent regarding the extruded meat composition comprising a hardness of about 175 to about 800 kPa and a tensile strength of about 0.5 to about 10 kPa.
Egbert et al. discloses that hardness of a food is defined as the peak force of the first compression of the product and the force required to deform the food product to a given distance such as the force to compress between molars, bite through with incisors, or compress between the tongue and palate (‘880, Paragraph [0026]) and that soy protein products with higher protein level provide increased hardness in finished food products (‘880, Paragraph [0055]).  Lee et al. discloses a ground meat analogue exhibiting a hardness similar to that of ground meat (‘025, Column 3, lines 16-25).
Hsieh et al., Egbert et al., and Lee et al. are all directed towards the same field of endeavor of methods of making meat substitute compositions.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Hsieh et al. and provide the desired hardness to the meat substitute composition since Egbert et al. teaches that soy protein products with higher protein levels provide increased hardness (‘880, Paragraph [0055]) and since Lee et al. teaches that a ground meat analogue can be made to exhibit a hardness similar to that of ground meat (‘025, Column 3, lines 16-25).  One of ordinary skill in the art at the time of the invention would adjust the hardness of the meat analogue food based upon the desired organoleptic properties.  The recitation of the particular hardness range of the food is an obvious variant of the prior art unless objective evidence showing the criticality of the claimed hardness range is furnished.
Further regarding Claim 24, Hsieh et al. modified with CN 104473068, Egbert et al., and Lee et al. is silent regarding the extruded meat composition comprising a tensile strength of about 0.5 kPa to about 10 kPa.
Shenouda discloses that the tensile strength of a meat analogue can be modified by the addition of fat and that in some cases reduced tensile strength is desirable to impart a more tender texture to the food product (‘083, Column 3, lines 29-50).  Kim et al. discloses obtaining optimum tensile strength and fiber integrity of a meat analogue by adjusting the pH of the aqueous protein mixture (‘459, Column 3, lines 15-29) and that a reduced tensile strength of meat analog products can be desirable to impart a more tender texture (‘459, Column 3, lines 60-68).
Hsieh et al., Shenouda, and Kim et al. are all directed towards the same field of endeavor of methods of making meat substitute compositions.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Hsieh et al. and provide the desired tensile strength to the meat substitute composition since Shenouda teaches that the tensile strength of a meat analogue can be modified by the addition of fat and that in some cases reduced tensile strength is desirable to impart a more tender texture to the food product (‘083, Column 3, lines 29-50) and since Kim et al. teaches that obtaining the optimum tensile strength and fiber integrity of a meat analogue can be obtained by adjusting the pH of the aqueous protein mixture (‘459, Column 3, lines 15-29).  One of ordinary skill in the art at the time of the invention would adjust the tensile strength of the meat analogue food based upon the desired organoleptic properties.  The recitation of the particular tensile strength range of the food is an obvious variant of the prior art unless objective evidence showing the criticality of the claimed tensile strength range is furnished.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792